Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yalei Sun on February 22, 2022.

The application has been amended as follows: 

Claims 8 and 15 have been cancelled

Claim 9 has been amended as follows:
The device of claim 1, wherein the lighting system further comprises 

Claim 10 has been amended as follows:
The device of claim 9, wherein: 
is installed in the housing; and 
the light source, the power system, and the switch are electrically connected together 
The following is an examiner’s statement of reasons for allowance: The claimed device comprising an interdental brush disposed at a front end of the device, a delivery component including a guide head and a sliding mechanism that is mechanically connected to the guide head, the guide head includes a bended tube within which the working part of the interdental brush is positioned, the sliding mechanism includes a sliding block and an interdental brush connecting mechanism, the sliding block can be pushed and pulled to drive the interdental brush to perform a corresponding reciprocating movement in the bended tube so as to make the working part extends from or withdraw to the outlet of the bended tube at the end of the guide head, a housing and a lighting system including a switch positioning in the housing, wherein the switch is disposed toward a back end of the device, a light source disposed at the front end of the device, wherein the light source is electrically coupled to the switch through the guide head that houses the interdental brush in combination with the other claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/22/2022